DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment filed August 26, 2021.  

This application is in condition for allowance.
 
Allowable Subject Matter

Claims 1, 3-11, and 13-20 are allowed.  

The following is a statement of reasons for allowance: Applicant’s amendments overcome the rejections under 35 U.S.C 112 and 103 for the reasons explained on pages 7-11 of Applicant’s August 26, 2021 Amendment.  Regarding claims 19-20, the art of record, including Feng, does not show the graphene layer comprises a protrusion portion extending beyond the semiconductor layer in a first direction parallel to the base substrate, and the protection layer is located on a lateral side of the semiconductor layer and connected to the protrusion portion of the graphene layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826